Case 6:20-cv-00325-WWB-LRH Document 15 Filed 04/17/20 Page 1 of 1 PageID 71



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


TIM FOOTE,

                     Plaintiff,

v.                                                      Case No: 6:20-cv-325-Orl-78LRH

F.H. CANN & ASSOCIATES, INC.,

                     Defendant.
                                          /

                                          ORDER

       The Court has been advised by the parties’ Joint Notice of Settlement that the

above-styled action has been completely settled. (Doc. 14 at 1).

       Accordingly, pursuant to Local Rule 3.08(b) of the Middle District of Florida, it is

ORDERED and ADJUDGED that this cause is hereby DISMISSED with prejudice

subject to the right of any party, within sixty days from the date of this Order, to move the

Court to enter a stipulated form of final order or judgment, or, on good cause shown, to

reopen the case for further proceedings. The Clerk is directed to close this file.

       DONE AND ORDERED in Orlando, Florida on April 17, 2020.




Copies furnished to:
Counsel of Record
Unrepresented Party
